                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH CATHCART,
           Plaintiff                             Case No. 2:19-cv-01852-JDW

        v.

 JOHN MICALE, et al.
          Defendants



                                          ORDER

       AND NOW, this 28th day of August, 2019, upon consideration of Defendant USI Insurance

Services LLC’s Motion to Dismiss (ECF No. 10), Plaintiff Joseph Cathcart’s Response in

Opposition (ECF No. 14), and Defendant USI’s Reply in Support if its motion (ECF No. 15), and

for the reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS that

Defendant USI’s Motion to Dismiss is GRANTED, and Counts II, III, and IV in Plaintiff’s

Amended Complaint (ECF No. 4) are DISMISSED.



                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
